                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RODNEY DEE KYLE, II,

        Plaintiff,
                                                      Case No. 1:15-cv-712
 v.
                                                      HONORABLE PAUL L. MALONEY
 BRAD BUSH,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on January 30, 2019, recommending that this Court grant the motion

and enter judgment in favor of Defendant. The Report and Recommendation was duly served on

the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 98) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 84) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
      A Judgment will be entered consistent with this Order.



Dated: February 27, 2019                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              2
